Citation Nr: 0412775	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  96-23 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of whether the character of the appellant's 
discharge constitutes a bar to Department of Veterans Affairs 
(VA) benefits.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to nicotine dependence.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from March 10, 1948 to March 
9, 1951.  He also had a period of unrecognized service from 
March 10, 1951 to April 6, 1954.

Initially, the Board of Veterans' Appeals (Board) notes that 
in an August 1999 determination letter, the regional office 
(RO) determined that the veteran's military service for the 
period of March 10, 1951 through April 6, 1954 did not 
entitle the veteran to Department of Veterans Affairs (VA) 
benefits without considering whether new and material 
evidence had been submitted to reopen the January 1955 
original denial of benefits for this and earlier service.  
Regardless of the RO's disposition of the claim, however, the 
Board is precluded from addressing the substantive merits of 
the claim without a finding that new and material evidence 
has been submitted.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The Board finds, therefore, that the proper issue on 
appeal is as stated on the title page of this decision.

The Board further finds that although the RO adjudicated this 
issue on a de novo basis, the Board's consideration of this 
issue based on whether new and material evidence has been 
received is not prejudicial to the veteran.  Jackson, 265 
F.3d at 1369.

The Board further notes that the Board's previous remand also 
remanded the issue of whether the January 1955 administrative 
decision which determined that the veteran was discharged 
under dishonorable conditions on April 6, 1954, and therefore 
barred from receiving benefits by reason of his period of 
service from March 10, 1948 to April 6, 1954, contained clear 
and unmistakable error (CUE).  This issue has been addressed 
in a separate decision under docket number 03-12 408.  

Finally, the Board finds that it is necessary to remand the 
issue of entitlement to service connection for COPD due to 
nicotine dependence for procedural considerations and further 
evidentiary development.  This will be addressed more fully 
in the Remand portion of this decision.


FINDINGS OF FACT

1.  The issue of whether the veteran's character of discharge 
was a bar to VA benefits was last adjudicated by an 
administrative decision in January 1955, which was not 
appealed.

2.  The evidence submitted since the January 1955 
administrative decision is either cumulative or redundant, 
or, when viewed in the context of the entire record, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Residuals of back injury are claimed to have been 
incurred as a result of a motor vehicle accident that 
occurred during unrecognized service; service connection for 
residuals of back injury is therefore barred as a matter of 
law.


CONCLUSIONS OF LAW

1.  The January 1955 administrative decision that denied 
eligibility for VA benefits for the period of March 10, 1951 
through April 6, 1954 and earlier is final; new and material 
evidence has not been received to reopen the claim with 
respect to the period of March 10, 1951 through April 6, 
1954.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

2.  Service connection for residuals of back injury is barred 
as a matter of law.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.12, 3.13 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA), was signed into law in 
November 2000.  The VCAA, among other things, eliminated the 
well-grounded claim requirement and amended VA's duty to 
notify claimants and their representatives of any information 
or evidence necessary to substantiate their claims.  However, 
during the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  As 
discussed in more detail below, the RO's adjudication of the 
issues on appeal resulted in the conclusion that the 
appellant was barred from VA benefits relating to the period 
of March 10, 1951 to April 6, 1954.  The Board finds that he 
was therefore further barred from obtaining service 
connection for residuals of back injury asserted to have been 
incurred during the period of unrecognized service.  
Consequently, the Board finds that there is no further 
development that could be undertaken by the RO to 
substantiate either of these claims under the VCAA and that 
the case is ready for appellate review.  

With respect to the claim for service connection for 
residuals of back injury, even assuming that the veteran were 
to assert that he injured his back during his eligible 
service (which he has not his personal hearing testimony in 
June 1998 and January 2000), the veteran has been notified on 
numerous occasions that there was no evidence of a back 
injury in service or medical evidence of a link between a 
current back disability and service.  Such notice was 
initially provided in the statement of the case, and again in 
supplemental statements of the case issued in July 1998, 
September 1999, February 2000, August 2000, and July 2002.  
Moreover, in March and May 1995 letters to the veteran dated 
prior to the initial adjudication of this issue in March 
1996, the veteran was informed of the type of evidence that 
he needed to submit in support of his claim, especially in 
light of the fact that his service medical records had likely 
been lost or destroyed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The claims file further reflects similar 
letters from the RO to the veteran in December 1998 and June 
2001, and the veteran was advised of the VCAA guidelines in a 
supplemental statement of the case in December 2002, has 
otherwise been provided with the applicable law and 
regulations, and there is no indication that there are any 
available outstanding records or documents that have not been 
obtained or adequately addressed in documents that are 
already contained in the claims file.  Thus, even assuming 
the veteran claimed that his back injury was related to his 
earlier period of eligible service, the Board finds that the 
notice and/or development provisions of the VCAA have been 
complied with and that remand for further notice and/or 
development would be an unnecessary waste of appellate time 
and resources.

While the March 1995, May 1995, December 1998, and June 2001 
VCAA notice letters do not specifically request that the 
veteran provide any evidence in the veteran's possession that 
pertains to the claim pursuant to 38 C.F.R. § 3.159(b)(1) 
(2003), as demonstrated by the foregoing communications from 
the RO, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the content elements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.

Turning back to the issue of whether new and material 
evidence has been submitted to reopen the issue of whether 
the character of the appellant's discharge constitutes a bar 
to VA benefits, the last determination was in January 1955, 
when the RO determined that the offense the veteran was found 
guilty of during his second enlistment was a felony which was 
considered to involve moral turpitude and acted to bar the 
veteran from benefits for his entire period of active 
service.  The Board notes that while the RO subsequently 
decided to find that the veteran's service from March 10, 
1948 to March 9, 1951 was eligible service pursuant to 
application of 38 C.F.R. § 3.13, it did not alter its January 
1955 administrative decision with respect to the period of 
March 10, 1951 to April 6, 1954.  It is further noted that 
the appellant did not file a timely notice of disagreement 
with the January 1955 administrative decision.  Accordingly, 
the January 1955 administrative decision became final as 
outlined in 38 U.S.C.A. § 7105.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

To be considered a "veteran," a person must have had active 
service and been discharged or released therefrom under 
conditions "other than dishonorable."  38 U.S.C.A. § 101(2) 
(West 2002).  Compensation and most other VA benefits are 
barred if they are claimed with reference to a period of 
service which is found to be dishonorable for VA purposes.  
38 C.F.R. § 3.12(a).  [As noted by the RO, the appellant 
remains eligible for VA health care for any disability found 
to have been incurred in or aggravated by service. 38 C.F.R. 
§ 3.360.]  When a serviceman is given an other-than-honorable 
discharge by the service department, the VA decides whether 
the character of such discharge is dishonorable for VA 
purposes.  

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  66 Fed. Reg. 
45620 (Aug. 29, 2001).  Since this claim was initially 
recognized by the Board in December 1998, the law in effect 
when the claim was filed is applicable.  That is the standard 
discussed above.  

To be material, it must be (a) relevant in that it bears 
directly and substantially on the matter under consideration, 
and (b) so significant, either by itself or with other 
evidence, that it must be considered in order to fairly 
decide the claim.  See 38 C.F.R. § 3.156(a).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  

The legal bar at issue in the present case, and the one 
relied on by the RO, is found in 38 C.F.R. § 3.12(d)(3), 
which provides that an other-than-honorable discharge will be 
considered to have been issued under dishonorable conditions 
if it was due to an offense involving moral turpitude, which 
includes, generally, conviction of a felony.

Based on the grounds stated in the January 1955 
administrative decision that determined that the offense the 
veteran was found guilty of during his second enlistment was 
a felony which is considered an offense involving moral 
turpitude and acted to bar the veteran from benefits for his 
entire period of active service, new and material evidence 
would consist of evidence that indicated that the veteran was 
not convicted of a felony during his second enlistment 
period.

The burden is on the appellant to establish, by a 
preponderance of the evidence, that he is a "veteran" (with a 
qualifying discharge), and the reasonable doubt doctrine does 
not apply in such a case.  D'Amico v. West, 12 Vet. App. 264 
(1999); Laruan v. West, 11 Vet. App. 80 (1998); Holmes v. 
Brown, 10 Vet. App. 38 (1997); Struck v. Brown, 9 Vet. App. 
145 (1996).

The appellant's period of active duty ended with issuance of 
an other-than-honorable discharge due to misconduct, 
specifically on the basis of his conviction for a felony, for 
which he was sentenced to a period of eleven months of 
imprisonment.  There is no question that the appellant was 
convicted of a felony which is considered an offense 
involving moral turpitude, and that such conviction served as 
the basis for the other-than-honorable discharge which was 
issued.

In this regard, additional relevant evidence received since 
the January 1955 administrative decision consists of the 
statements and testimony of the veteran that he was wrongly 
convicted of the crime.  However, the appellant does not 
dispute that he was convicted of a felony which is considered 
an offense involving moral turpitude, and has offered no 
evidence other than his own statements and testimony 
regarding the circumstances surrounding the incident.  

The submission added to the record subsequent to the January 
1955 administrative decision simply do not support a 
conclusion that the veteran should not be barred from VA 
benefits for the period of March 10, 1951 to April 6, 1954.  
Instead, the claims file continues to reflect that the 
veteran was convicted of an offense involving moral turpitude 
(felony) that permitted the RO in January 1955 to conclude 
that he was therefore barred from VA benefits relating to the 
period of March 10, 1951 to April 6, 1954. 

The critical question with respect to whether the character 
of the appellant's discharge constitutes a bar to VA benefits 
for the period of March 10, 1951 to April 6, 1954, was and 
remains whether there is evidence that the veteran was not 
found guilty of an offense that was a felony which is 
considered to involve moral turpitude, and the evidence 
received since the January 1955 determination does not 
adequately address this fundamental problem with the 
appellant's claim.  Nothing has changed from a factual 
standpoint since January 1955.  There remains a lack of 
evidence indicating that appellant was not convicted of a 
felony in January 1955, and he therefore continues to be 
ineligible for VA benefits for the relevant time period.  
Without evidence that appellant was not convicted of a felony 
in January 1955, the appellant's claim continues to lack 
legal entitlement under the applicable provisions, and it 
remains subject to denial on the basis of a lack of legal 
merit under Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, the Board finds that the evidence received 
subsequent to January 1955 is not new and material and does 
not serve to reopen the issue of whether the character of the 
appellant's discharge constitutes a bar to VA benefits for 
the period of March 10, 1951 to April 6, 1954.

With respect to the veteran's claim for service connection 
for residuals of back injury, the Board again notes that the 
veteran asserts that his current back disability is related 
to a back injury sustained during service in September 1951.  
Accordingly, as a result of the Board's decision not to 
reopen the issue of whether the character of the appellant's 
discharge constitutes a bar to VA benefits for the period of 
March 10, 1951 to April 6, 1954, and its concurrent decision 
that the January 1955 administrative decision did not contain 
CUE, the Board concludes that as a matter of law the veteran 
is barred from compensation based on service connection for 
residuals of back injury.

Additionally, the Board notes that even if the veteran were 
to assert that a current back disorder was related to his 
eligible service, there is no competent medical evidence that 
such disability was related to service.  (In this regard, 
while the Board recognizes that as a medic, the veteran no 
doubt had medical training, there is no indication that such 
training was sufficient to permit the veteran to provide a 
medical opinion on the etiology of any disorders of his 
back.)  Consequently, service connection for residuals of 
back injury still would not be warranted.


ORDER

Having found that new and material evidence has not been 
submitted, reopening of the issue of whether the character of 
the appellant's discharge constitutes a bar to VA benefits is 
denied.

The claim for service connection for residuals of back injury 
is denied.


REMAND

With respect to the issue of entitlement to service 
connection for COPD due to nicotine dependence, the Board 
notes that under regulations issued after enactment of the 
VCAA and effective February 22, 2002, the Board had been 
conducting evidentiary development of appealed cases 
directly.  See 38 C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's duty-to-assist regulations as codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii) (2002).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the Agency of Original 
Jurisdiction (RO) for initial consideration and without 
having to obtain the appellant's waiver.

Here, the Board's review of the claims file reflects that the 
Board received a January 2003 medical report in February 2003 
from Dr. G. with respect to the veteran's claim for service 
connection for COPD due to nicotine dependence that was not 
previously considered by the RO, and that the claims folder 
does not contain a waiver of the RO's initial consideration 
of that additional evidence.  Therefore, consistent with the 
applicable case law, the Board must remand the veteran's 
claim to the RO for a review as to whether all evidence 
needed to consider his claim has been obtained (and to 
conduct any additional VCAA notice and development as 
required), and for the issuance of a supplemental statement 
of the case regarding all evidence received since the 
December 2002 supplemental statement of the case.

Legislation was also recently enacted which effectively 
prohibits service connection of disability on the basis that 
such resulted from disease or injury attributable to the use 
of tobacco products during a veteran's period of active 
service.  However, this law is effective only as to claims 
filed after June 9, 1998, and the veteran's claim was filed 
before that date.

Accordingly, under the Veterans Claims Assistant Act of 2000, 
it appears that the veteran's statements of in-service 
smoking and current medical findings are sufficient to 
require that the veteran be afforded a new VA examination to 
ascertain the etiology of any current COPD or other 
respiratory disability, and to provide specific opinions 
regarding whether it is at least as likely as not that any 
such disability is related to service between March 10, 1948 
and March 9, 1951 or the result of nicotine dependence 
incurred as a result of that service.  Clearly, the current 
record is not sufficient to make a decision on the claim as 
there is no competent medical evidence to link current 
disability to service (the January 2003 opinion from Dr. G. 
links COPD and a 50 year history of cigarette use) and the 
veteran's assertions of medical causation are not sufficient 
to establish a relationship between service and the type of 
disability at issue here.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for nicotine dependence 
and/or his COPD or other respiratory 
disability.  Any medical records other 
than those now on file pertaining to 
diagnoses of nicotine dependence and/or 
COPD or other respiratory disability 
should be obtained and associated with 
the claims folder.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature of his COPD or other 
respiratory disability.  The claims file 
should be made available to the VA 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The medical evidence 
in the case should be reviewed in full 
including the service medical records.  
If opinions on the requested information 
cannot be stated with certainty, they 
should be expressed within a range of 
probability, if possible.  If the 
examiner is only able to theorize or 
speculate on a given matter, the examiner 
should so state.  The examiner should 
provide information in the report 
concerning the following matters:

(a) Is there a current diagnosis of COPD 
or other respiratory disability?

(b) If there is a current diagnosis of 
COPD or other respiratory disability, is 
it at least as likely as not that that 
diagnosis is the result of in-service 
tobacco use, as opposed to any tobacco 
use before or after service?  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

(c) The veteran has recognized service 
from March 10, 1948 to March 9, 1951.  
The examiner should render an opinion as 
to the likelihood that nicotine 
dependence, as the criteria for 
diagnosing that disorder is set forth in 
the Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), was acquired 
by the veteran during military service as 
opposed to some time before or after 
military service.  Finally, the examiner 
should render an opinion as to the 
likelihood that the veteran continued 
using tobacco after service as a result 
of acquiring nicotine dependence in 
service.

The examiner should note the history of 
smoking before, during, and after 
service, based on the veteran's history 
in addition to the history recorded in 
the medical reports in the claims file, 
and should discuss any other potential 
causes of COPD or other respiratory 
disability.

4.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim in light of 
the additional evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



